                      Case 20-13723             Doc 8       Filed 07/10/20 Entered 07/10/20 16:18:29                      Desc Main
                                                              Document     Page 1 of 10
B2030 (Form 2030) (12/15)

                                             UNITED STATES BANKRUPTCY COURT
                                                              Northern District of Illinois
In re                           Gabriela Romero                                                    Case No.                 20-13723
                                    Debtor                                                                                  (If known)
                                                                                                   Chapter                  Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR - AMENDED
        1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the abovenamed debtor(s) and that
           compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
           rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection w ith the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                                                   $1,465.00

             Prior to the filing of this statement I have received                                                                              $0.00

             Balance Due                                                                                                                   $1,465.00

        2. The source of the compensation paid to me was:
                         Debtor                                      Other (specify)

        3. The source of the compensation paid to me is:
                         Debtor                                      Other (specify)

        4.       I have not agreed to share the above-disclosed compensation with any other person unless they are
                 members and associates of my law firm.
                 I have agreed to share the above-disclosed compensation with a other person or persons who are not
                 members or associates of my law firm. A copy of the agreement, together with a list of the names of
                 the people sharing in the compensation, is attached.
        5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
                 a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                    bankruptcy;
                 b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
                  c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
        6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                         CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the
  debtor(s) in this bankruptcy proceedings.
                      7/10/2020                                                          /s/ Megan A Swenson
                         Date                                                            Signature of Attorney


                                                                                           Semrad Law Firm
                                                                                           Name of law firm
               Case 20-13723            Doc 8   Filed 07/10/20 Entered 07/10/20 16:18:29            Desc Main
                                                  Document     Page 2 of 10
           THE SEMRAD LAW FIRM
                                                                                       Attorneys & Counselors at Law
                                                                                                20 S. Clark, 28th Floor
                                                                                                   Chicago, IL 60603
                                                                                                       (312) 913-0625



           Thank you for selecting The Semrad Law Firm LLC (the “Firm”) as legal counsel. It is our policy
           to confirm in writing the terms of our engagement, including the scope of our representation
           and how we will charge for our legal services. Those terms are set forth below.

                1. Scope of Representation. The Firm will be representing you in all aspects of your
                   Bankruptcy case filed under Chapter 7 of the United Stated Bankruptcy Code except for
                   any adversary proceedings that may be filed against you. The scope of this
                   representation does not include any other civil or criminal proceedings.

                2. Conditional Representation. The Firm has agreed to represent you on the condition that
                   you will enter into and sign an agreement after the filing of your bankruptcy case to pay
                   the Firm for services rendered after the filing of your case. If you refuse to enter into
                   and sign the agreement within ten (10) days after the filing of your case, the Firm will
                   file a motion to withdraw from representing you.

                3. Prepetition Fees.

                         a. Before the case is filed, the Firm agrees to:
                                 i. Personally counsel you regarding the advisability of filing either a Chapter
                                    13 or a Chapter 7 case, discuss both procedures as well as non-
                                    bankruptcy options, and answer your questions;
                                ii. Personally explain to you that the Firm is being engaged to represent you
                                    on all matters arising in the case, as required by Local Bankruptcy Rule,
                                    and explain how and when the attorney’s fees are determined and paid;
                               iii. Personally review with you and sign the completed petition, statements,
                                    and schedules;
                               iv. Timely prepare and file your petition, statements, and schedules,
                                v. Advise you on which creditors you will need to continue to pay, such as
                                    housing or vehicle payments that you intend to retain.

                         b. The fee for services provide before the case is filed is $0.00.

                         c. The Firm may also incur costs for such items as credit reports and tax transcripts
                            for which it will not seek reimbursement.

                4. Post-Petition Fees.

                         a. After the case is filed, the Firm agrees to:
                                i. Advise you of the requirement to attend the meeting of creditors and
                                    notify you of the date, time, and place of the meeting;




Document Ref: HRB6F-HO5S3-HTQFL-HJDAK                                                                                     Page 1 of 4
               Case 20-13723            Doc 8   Filed 07/10/20 Entered 07/10/20 16:18:29            Desc Main
                                                  Document     Page 3 of 10
           Gabriela Romero


                                    ii. Advise you of the requirement to attend a debtor education course and
                                        provide a certificate of completion to the Firm;
                                  iii. Send notice of your case filing to creditors;
                                  iv. Correspond with creditors regarding any matters necessary for the
                                        administration of your case, including to cease payroll garnishments,
                                        unfreeze bank accounts, or recover property that was improperly seized
                                        by a creditor;
                                    v. Timely submit to the Chapter 7 trustee properly documented proof of
                                        income, tax records as well as any other necessary documentation;
                                  vi. Provide you with knowledgeable legal representation at the meeting of
                                        creditors as well as any continued or rescheduled meetings in time for
                                        check-in and examination;
                                 vii. Timely prepare and file the notice of completion of the debtor education
                                        course;
                                viii. If the Firm will be employing another attorney to attend the meeting of
                                        creditors, personally explain to you, in advance, the role and identity of
                                        the other attorneys and provide that attorney with your file in sufficient
                                        time to review it and properly represent you at the meeting;
                                   ix. Timely negotiate with the Trustee regarding any property or actions that
                                        the Trustee may pursue that could be adverse to your interests;
                                    x. Timely prepare, file, and serve any necessary statements, amended
                                        statements, amended schedules and any change of address, in
                                        accordance with information provided by you;
                                   xi. Monitor all incoming case information, including but not limited to,
                                        Reaffirmation agreements, notice of audits by the US Trustee,
                                        correspondence from you or any interested parties;
                                  xii. Review and negotiate, if necessary, any reaffirmation agreements and
                                        personally explain the terms of said agreements to you;
                                 xiii. Be available to respond to your questions throughout the term of the
                                        case;
                                 xiv. Review and timely respond, if necessary, to Trustee motions to dismiss
                                        the case;
                                  xv. Review and timely respond, if necessary, to motions for relief from stay;
                                 xvi. Prepare, file, and serve all appropriate motions to avoid liens;
                                xvii. Prepare, file, and serve all appropriate motion to redeem;
                               xviii. Send In Re Mendiola letters to previously undisclosed creditors; and
                                 xix. Provide any other legal services necessary for the administration of the
                                        case.

                         b. The fee for services provide after the case is filed is $1,465.00.

                         c. The firm will have no right to payment of the fee listed in section 4(b) unless you
                            sign an agreement after the filing of your bankruptcy case to pay the Firm for
                            services rendered after the filing of your case.




Document Ref: HRB6F-HO5S3-HTQFL-HJDAK                                                                                Page 2 of 4
               Case 20-13723            Doc 8   Filed 07/10/20 Entered 07/10/20 16:18:29           Desc Main
                                                  Document     Page 4 of 10
           Gabriela Romero



                         d. After the case is filed, the Bankruptcy Court will require payment of filing fees in
                            the amount of $335.00. In order to pay this, you have two (2) options (please
                            circle one):

                                   i. Pay the costs directly to the bankruptcy court either all at once, or apply
                                      to pay these costs in installments; or

                                  ii. Request that the Firm pay the costs on your behalf for which it will seek
                                      reimbursement from you;

                5. Retainers and Payments to the Firm.

                         a. The fee being charged to you is a flat fee for services rendered during the
                            Chapter 7 case and will be applied without the need for the Firm to keep
                            detailed time records for the specific services performed.

                         b. Any funds paid to the Firm shall immediately become property of the Firm and
                            will be deposited into the operating account of the Firm and will be used for
                            general expenses of the firm.

                         c. While it is ordinarily your option to deposit funds with an attorney that shall
                            remain your property as security for future services, the Firm does not represent
                            clients under such a security retainer because bankruptcy cases require many
                            disparate tasks and functions for the attorneys and support staff; some of which
                            require legal expertise while others may only be ministerial in nature. The
                            benefit to you is the firm’s commitment to perform any and all work necessary
                            to represent you in this Chapter 7 bankruptcy.

                6. Right to Hire New Counsel. You always have the right at any time to terminate the
                   Firm’s representation and hire new counsel. Should you refuse to sign an agreement
                   after the filing of your bankruptcy case to pay the Firm for services rendered after the
                   filing of your case, and the Firm moves to withdraw from representing you, you are
                   strongly encouraged to hire new counsel.

                7. Conflict Waiver. There is an inherent conflict wherever attorneys represent debtors in
                   bankruptcy for a fee. The Firm is working to alleviate financial issues, while at the same
                   time charging a fee. There have also previously been cases that questioned whether
                   asking you to sign an agreement after the filing of your bankruptcy case to pay the Firm
                   for services rendered after the filing of your case presents a possible additional conflict
                   of interest. The Firm may only represent you if that representation will not be
                   materially limited by the Firm’s own interests. We believe our ability to represent you
                   will not be affected by your ongoing obligation to pay our post-petition fee. By signing
                   this agreement, you are waiving this conflict and are allowing us to represent you. You




Document Ref: HRB6F-HO5S3-HTQFL-HJDAK                                                                               Page 3 of 4
               Case 20-13723            Doc 8   Filed 07/10/20 Entered 07/10/20 16:18:29       Desc Main
                                                  Document     Page 5 of 10
           Gabriela Romero


                    do not have to waive this conflict of interest and can instead choose for the Firm not to
                    represent you. You also have the right to consult separate counsel to discuss whether
                    you should waive this conflict.

                8. Merger. This agreement constitutes the entire agreement between you and the Firm.
                   Any previous discussions or agreements are not valid or enforceable unless contained in
                   this document.


           Very truly Yours,

            {signature:attorney}
           ______________________________
           Attorney, The Semrad Law Firm


           CONFIRMED:


            {signature:debtor}
           ________________________________
           Gabriela Romero

             07/09/2020
            {date:debtor}
           __________________
           Date




Document Ref: HRB6F-HO5S3-HTQFL-HJDAK                                                                           Page 4 of 4
Case 20-13723    Doc 8       Filed 07/10/20 Entered 07/10/20 16:18:29     Desc Main
                               Document     Page 6 of 10



                   Signature Certificate
                Document Ref.: HRB6F-HO5S3-HTQFL-HJDAK

Document signed by:

                  Megan Swenson
                  Verified E-mail:
                  mswenson@semradlaw.com

                 IP: 73.75.166.30        Date: 09 Jul 2020 20:41:44 UTC




                  Gabriela Romero
                  Verified E-mail:
                  gabrielaalvarez1022@gmail.com

                 IP: 107.77.208.42       Date: 09 Jul 2020 20:43:08 UTC



                     Document completed by all parties on:
                         09 Jul 2020 20:43:08 UTC
                                      Page 1 of 1




           Signed with PandaDoc.com
           PandaDoc is the document platform that boosts your
           company's revenue by accelerating the way it transacts.
               Case 20-13723            Doc 8   Filed 07/10/20 Entered 07/10/20 16:18:29         Desc Main
                                                  Document     Page 7 of 10
           THE SEMRAD LAW FIRM
                                                                                    Attorneys & Counselors at Law
                                                                                             20 S. Clark, 28th Floor
                                                                                                Chicago, IL 60603
                                                                                                    (312) 913-0625




                                                         RECITALS

           WHEREAS, The Semrad Law Firm LLC (the “Firm”) previously agreed to represent Gabriela
           Romero (the “Client” or “Clients”) conditioned on the Client(s) entering into this agreement
           after the filing of a Chapter 7 Bankruptcy case to pay the Firm for services rendered after the
           filing of the case.

           WHEREAS, the Client(s) has filed a Chapter 7 Bankruptcy, Case 20-13723 (THE “Case”).

           WHEREAS, the Firm will forebear from requesting to withdraw from representing Client(s) so
           long as Client(s) signs this agreement within ten (10) days of the filing of the Case.

           WHEREAS, the Client(s) has been advised that in the event Client(s) refuses to sign this
           agreement, Client(s) will owe no money to the Firm for any services rendered in this Case and
           the Firm must continue to represent Client(s) in all aspects of this case until permitted by the
           Bankruptcy Court to withdraw from representation.

           WHEREAS, The Client(s) has been advised that in the event Client(s) refuses to sign this
           agreement, Client(s) may hire another attorney apart from the Firm to represent Client(s) in the
           Case.

           WHEREAS, The Client(s) has been advised that Client(s) may consult another attorney apart
           from the Firm as to whether Client(s) should enter into this agreement.

           NOW, THEREFORE, in consideration of the promises and forbearances made herein, the
           sufficiency of which is hereby expressly acknowledged, the Parties agree to the following:

                1. Scope of Representation. The Firm will be representing the Client(s) in all aspects of the
                   Case except for any adversary proceedings that may be filed against the Client(s). The
                   scope of this representation does not include any other civil or criminal proceedings.

                2. Fees.

                         a. The Firm agrees to provide the following Services:
                                i. Advise Client(s) of the requirement to attend the meeting of creditors
                                   and notify Client(s) of the date, time, and place of the meeting;
                               ii. Advise Client(s) of the requirement to attend a debtor education course
                                   and provide a certificate of completion to the Firm;




Document Ref: 9DZXX-Z8SSK-J55V2-QXRKH                                                                                  Page 1 of 3
               Case 20-13723            Doc 8   Filed 07/10/20 Entered 07/10/20 16:18:29            Desc Main
                                                  Document     Page 8 of 10



                                  iii. Send notice of the Case filing to creditors;
                                  iv. Correspond with creditors regarding any matters necessary for the
                                       administration of the Case, including to cease payroll garnishments,
                                       unfreeze bank accounts, or recover property that was improperly seized
                                       by a creditor;
                                    v. Timely submit to the Chapter 7 trustee properly documented proof of
                                       income, tax records as well as any other necessary documentation;
                                  vi. Provide knowledgeable legal representation at the meeting of creditors
                                       as well as any continued or rescheduled meetings in time for check-in
                                       and the actual examination;
                                 vii. Timely prepare and file the notice of completion of the debtor education
                                       course;
                                viii. If the Firm will be employing another attorney to attend the meeting of
                                       creditors, personally explain to Client(s), in advance, the role and identity
                                       of the other attorneys and provide that attorney with the Case file in
                                       sufficient time to review it and properly represent Client(s) at the
                                       meeting;
                                   ix. Timely negotiate with the Trustee regarding any property or actions that
                                       the Trustee may pursue that may be adverse to Client(s) interests;
                                    x. Timely prepare, file, and serve any necessary statements, amended
                                       statements, amended schedules and any change of address, in
                                       accordance with information provided by you Client(s);
                                   xi. Monitor all incoming case information, including but not limited to,
                                       Reaffirmation agreements, notice of audits by the US Trustee,
                                       correspondence from Client(s) or any interested parties;
                                  xii. Review and negotiate, if necessary, any reaffirmation agreements and
                                       personally explain the terms of said agreements to Client(s);
                                 xiii. Be available to respond to Client(s)’ questions throughout the term of the
                                       case;
                                 xiv. Review and timely respond, if necessary, to Trustee motions to dismiss
                                       the Case;
                                  xv. Review and timely respond, if necessary, to motions for relief from stay;
                                 xvi. Prepare, file, and serve all appropriate motions to avoid liens;
                                xvii. Prepare, file, and serve all appropriate motion to redeem;
                               xviii. Send In Re Mendiola letters to previously undisclosed creditors; and
                                 xix. Provide any other legal services necessary for the administration of the
                                       case; and
                                  xx. Provide post discharge services such as a review of Client(s)’ credit report
                                       and advising Client(s) regarding possible discharge violations that may
                                       have occurred.

                         b. The fee for services provided after the case is filed is $1,465.00.

                3. Retainers and Payments to the Firm.




Document Ref: 9DZXX-Z8SSK-J55V2-QXRKH                                                                                  Page 2 of 3
               Case 20-13723            Doc 8   Filed 07/10/20 Entered 07/10/20 16:18:29         Desc Main
                                                  Document     Page 9 of 10




                         a. The fee being charged is a flat fee for services rendered during the Case and will
                            be applied without the need for the Firm to keep detailed time records for the
                            specific services performed.

                         b. Any funds paid to the Firm shall immediately become property of the Firm and
                            will be deposited into the operating account of the Firm and will be used for
                            general expenses of the firm.

                         c. While it is ordinarily an option to deposit funds with an attorney that shall
                            remain property of the Client(s) as security for future services, the Firm does not
                            represent clients under such a security retainer because bankruptcy cases
                            require many disparate tasks and functions for the attorneys and support staff;
                            some of which require legal expertise while others may only be ministerial in
                            nature. The benefit to Client(s) is the firm’s commitment to perform any and all
                            work necessary to represent Client(s) in this Case.

                4. Right to Hire New Counsel. Client(s) has the right at any time to terminate the Firm’s
                   representation and hire new counsel. Should Client(s) refuse to sign an agreement after
                   the filing of your bankruptcy case to pay the Firm for services rendered after the filing of
                   the Case, and the Firm moves to withdraw from representation, Client(s) is strongly
                   encouraged to hire new counsel.

                5. Conflict Waiver. There is an inherent conflict wherever attorneys represent debtors in
                   bankruptcy for a fee. The Firm is working to alleviate financial issues, while at the same
                   time charging a fee. There have also previously been cases that questioned whether
                   asking you to sign an agreement after the filing of your bankruptcy case to pay the Firm
                   for services rendered after the filing of your case presents a possible additional conflict
                   of interest. The Firm may only represent you if that representation will not be
                   materially limited by the Firm’s own interests. We believe our ability to represent you
                   will not be affected by your ongoing obligation to pay our post-petition fee. By signing
                   this agreement, you are waiving this conflict and are allowing us to represent you. You
                   do not have to waive this conflict of interest and can instead choose for the Firm not to
                   represent you. You also have the right to consult separate counsel to discuss whether
                   you should waive this conflict.

           Date: _07/09/2020 @ 4:00 PM_________________

           Signed:      {signature:attorney}
                     _____________________________________
                     Attorney, The Semrad Law Firm LLC
            {signature:debtor}
           _____________________________________
           Gabriela Romero




Document Ref: 9DZXX-Z8SSK-J55V2-QXRKH                                                                             Page 3 of 3
Case 20-13723   Doc 8        Filed 07/10/20 Entered 07/10/20 16:18:29     Desc Main
                              Document     Page 10 of 10



                   Signature Certificate
                Document Ref.: 9DZXX-Z8SSK-J55V2-QXRKH

Document signed by:

                 Gabriela Romero
                 Verified E-mail:
                 gabrielaalvarez1022@gmail.com

                 IP: 107.77.208.42       Date: 09 Jul 2020 20:58:39 UTC




                 Megan Swenson
                 Verified E-mail:
                 mswenson@semradlaw.com

                 IP: 73.75.166.30        Date: 09 Jul 2020 20:59:21 UTC



                     Document completed by all parties on:
                         09 Jul 2020 20:59:21 UTC
                                      Page 1 of 1




           Signed with PandaDoc.com
           PandaDoc is the document platform that boosts your
           company's revenue by accelerating the way it transacts.
